Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	During a telephone conversation with Mark Saralino on 03 August 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5, 8-9, 11-17, and 19.  Claims 6-7, 10, and 18 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.

2.	Restriction to one of the following inventions was required under 35 U.S.C. 121:

I.	Claims 1-5, 8-9, 11-17, and 19, drawn to an invention including a marker database which stores marker position information indicating a laying position of a magnetic marker, as being linked to marker identification information; and a vehicle position identifying part which identifies a position of the vehicle by using the marker position information stored in the marker database
II.	Claims 6-7, 10, and 18, drawn to an invention including identifying and managing the position of the vehicle associated with the upload based on a laying position of the magnetic marker identified by the marker identification information included in the upload information

The inventions are distinct, each from the other because of the following reasons:

3.	Inventions II and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as accessing and/or updating a marker database, and/or identifying (but not managing) a position of the vehicle using the marker database. The process as claimed can also be practiced by another and materially different apparatus, such as a vehicle or external station without a marker database. 

4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because the following reasons apply:
 (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 


EXAMINER’S AMENDMENT
5.	      This application contains claims drawn to an invention non-elected without traverse during a telephone interview on 03 August 2021. The non-elected claims 6-7, 10, and 18 are hereby cancelled.  Authorization for this examiner’s amendment was given in a telephone interview with Mark Saralino on 03 August 2021.


Allowable Subject Matter
6.	Claims 1-5, 8-9, 11-17, and 19 allowed.

The following is the Examiner’s statement of reasons for allowance: The prior art fails to disclose the invention of claim 1, including the claimed marker database which stores marker position information indicating a laying position of a magnetic marker, as being linked to marker identification information, the marker identification information 
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shelley Chen/
Patent Examiner
Art Unit 3663
August 3, 2021